       Case 1:20-cv-05166-TCB Document 23 Filed 05/25/21 Page 1 of 25




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION



 KEVIN WOOTEN,

      Plaintiff,
                                         CIVIL ACTION FILE
 v.
                                         NO. 1:20-cv-5166-TCB
 NETFLIX, INC.;
 DANIEL S. BURKE;
 JONAS J. PATE; and
 JOSHUA W. PATE,

      Defendants.



                                ORDER

      This case comes before the Court on the motion [7] to dismiss filed

by Defendants Netflix, Inc; Daniel S. Burke; Jonas J. Pate; and Joshua

W. Pate.

I.    Background

      Plaintiff Kevin Wooten is a high school English teacher in

Wilmington, North Carolina. He is also the author of Pennywise: The

Hunt for Blackbeard’s Treasure! (“the novel”), which was published on
         Case 1:20-cv-05166-TCB Document 23 Filed 05/25/21 Page 2 of 25




May 8, 2016, and registered with the United States Copyright Office on

September 10, 2020.1 Since 2016, he has advertised the novel online

and in local North Carolina stores.

     On April 15, 2020, Defendant Netflix, Inc. released season one of

its Outer Banks television show. The individual Defendants are the

show’s creators.

     Wooten alleges that Defendants infringed upon his copyright by

copying certain protected elements of his novel.

     To adjudicate a copyright dispute of this kind, a court must

undertake a detailed comparison of the works. See Beal v. Paramount

Pictures Corp., 20 F.3d 454, 456 (11th Cir. 1994) (internal citations

omitted). The Court has reviewed both works and begins by briefly

summarizing them below.

     A.      The Novel

     The novel begins in media res with twin brothers Nathan and Ben

Pennywise living in Beaufort, North Carolina, near where the pirate




     1   Copyright registration number TX 8-894-119.

                                        2
       Case 1:20-cv-05166-TCB Document 23 Filed 05/25/21 Page 3 of 25




Blackbeard purportedly died. Together with their uncle, Otto Burns,

they embark on a treasure hunt and discover a pocket watch inscribed

with Biblical verse.

      What follows is an adventure tale that intertwines pirate lore with

the legend of the Holy Grail. The novel suggests that Blackbeard

traveled to South Carolina in the 1600s with a chest containing the

Grail, a lock of Jesus’ hair, his baby clothes, and other religious artifacts

tied to Jesus’ childhood. The twins and their uncle Otto—aided by the

local sheriff—attempt to find the chest before a mysterious character

named Darwin can do so. Darwin, they learn, intends to DNA-test the

artifacts to dispel the notion of divine creation. Otto, a devout Christian,

hopes to stop him. He also aims to rescue his sister and her husband

(the twins’ parents), who were abducted by Darwin as leverage to obtain

the artifacts.

      Ultimately, Otto and the twins successfully discover Blackbeard’s

chest in the depths of a cave. But they fail to safeguard its artifacts;

Otto is instead duped into handing them over to an individual who he

believes works for the British government but who turns out to be an

                                     3
       Case 1:20-cv-05166-TCB Document 23 Filed 05/25/21 Page 4 of 25




agent of Darwin. Although the twins’ parents manage to escape, the

novel concludes with the expectation that Jesus’ humanity will be

revealed.

     B.     The Series

     Netflix’s Outer Banks follows four troublemaking teenagers—John

B, Pope, Kiara, and J.J.—as they navigate family strife and class

conflict in the Outer Banks of North Carolina.

     The series begins with the four teenagers drinking beers and

trespassing at a nearby home. During a subsequent boat excursion, the

group happens upon a sunken speedboat with a compass that belonged

to John B’s father. After following a series of clues, the group learns

that John B’s father, who went missing during a treasure hunt for a

famed shipwreck in the area, had located the treasure only to be killed

by a wealthy local developer named Ward.

     The four teens follow clues left behind by John B’s father and find

the treasure beneath an elderly neighbor’s home. Before they can

remove it, however, it is stolen by Ward, who aims to start a new life in

the Bahamas with his children. Ward is awaiting his Bahamian plane

                                     4
       Case 1:20-cv-05166-TCB Document 23 Filed 05/25/21 Page 5 of 25




when his son fatally shoots a local sheriff attempting to arrest Ward for

the murder of John B’s father. John B is framed for the sheriff’s murder

and goes into hiding. Season one of the series concludes with John B’s

harrowing escape from the island by boat with his girlfriend.

      C.    Procedural History

      On December 21, 2020, Wooten filed this suit. He brings one claim

of copyright infringement and additional claims for attorney’s fees and

punitive damages under Georgia law. On March 1, 2021, Defendants

moved to dismiss. They argue that because the novel is not

substantially similar to Outer Banks, they cannot be held liable for

copyright infringement as a matter of law.

II.   Legal Standard

      To survive a Rule 12(b)(6) motion, a plaintiff must plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Chandler v. Sec’y of

Fla. Dep’t of Transp., 695 F.3d 1194, 1199 (11th Cir. 2012) (quoting id.).

The Supreme Court has explained this standard as follows:

      A claim has facial plausibility when the plaintiff pleads
      factual content that allows the court to draw the reasonable
                                       5
       Case 1:20-cv-05166-TCB Document 23 Filed 05/25/21 Page 6 of 25




     inference that the defendant is liable for the misconduct
     alleged. The plausibility standard is not akin to a
     “probability requirement,” but it asks for more than a sheer
     possibility that a defendant has acted unlawfully.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted) (quoting

Twombly, 550 U.S. at 556); see also Resnick v. AvMed, Inc., 693 F.3d

1317, 1324–25 (11th Cir. 2012).

     Thus, a claim will survive a motion to dismiss only if the factual

allegations in the complaint are “enough to raise a right to relief above

the speculative level . . . .” Twombly, 550 U.S. at 555–56 (citations

omitted). “[A] formulaic recitation of the elements of a cause of action

will not do.” Id. at 555 (citation omitted). While all well-pleaded facts

must be accepted as true and construed in the light most favorable to

the plaintiff, Powell v. Thomas, 643 F.3d 1300, 1302 (11th Cir. 2011),

the Court need not accept as true the plaintiff’s legal conclusions,

including those couched as factual allegations, Iqbal, 556 U.S. at 678.

III. Discussion

     “To establish copyright infringement, two elements must be

proven: ownership of a valid copyright, and copying of constituent



                                     6
          Case 1:20-cv-05166-TCB Document 23 Filed 05/25/21 Page 7 of 25




elements of the work that are original.” Beal, 20 F.3d at 459 (internal

citations omitted).

      A certificate of registration indicating a valid copyright is attached

to Wooten’s complaint. While such certificates are not conclusive

evidence of a copyright, they “constitute prima facie evidence of the

validity of the copyright and of the facts stated in the certificate.” 17

U.S.C. § 410(c); see also Progressive Lighting, Inc. v. Lowe’s Home Ctrs.,

Inc., 549 F. App’x 913, 918 (11th Cir. 2013). And Defendants do not

argue that Wooten lacks a valid copyright. Accordingly, the Court will

assume for purposes of this motion that Wooten has a valid copyright

and will consider only whether Outer Banks copied original elements of

the novel.

      A.      Appropriateness of 12(b)(6) Dismissal

      There is no allegation of direct copying here. Therefore, Wooten’s

ability to recover depends upon whether Outer Banks is substantially

similar to his novel.2 See Original Appalachian Artworks, Inc. v. Toy



      2 Wooten must also show that Defendants had access to the copyrighted
work. See Oravec v. Sunny Isles Luxury Ventures, LC, 527 F.3d 1218, 1223 (11th
Cir. 2008). For purposes of this motion, however, Defendants do not challenge
                                        7
       Case 1:20-cv-05166-TCB Document 23 Filed 05/25/21 Page 8 of 25




Loft, Inc., 684 F.2d 821, 829 (11th Cir. 1982) (internal citations omitted)

(finding that where direct proof of copying is lacking, a plaintiff must

show that the defendant’s work is substantially similar to the plaintiff’s

protected work). In other words, the Court asks whether “an average

lay observer would recognize the alleged copy as having been

appropriated from the copyrighted work.” Oravec, 527 F.3d at 1224

(quoting Original Appalachian, 684 F.2d at 829).

      Defendants argue that a court may decide substantial similarity

at the pleading stage if the works at issue are “incorporated in the

complaint by reference.” Peter F. Gaito Architecture, LLC v. Simone

Dev. Corp., 602 F.3d 57, 64 (2d Cir. 2010) (quoting McCarthy v. Dun &

Bradstreet Corp., 482 F.3d 184, 191 (2d Cir. 2007)). Courts outside of

this circuit have found it appropriate to do so because “no discovery or

fact-finding is typically necessary” and “‘what is required is only a




access. They need not do so to prevail on their motion; in the Eleventh Circuit, lack
of substantial similarity is fatal to a copyright infringement claim even where there
is proof of access. See Dream Custom Homes, Inc. v. Modern Day Constr., Inc., 476
F. App’x 190, 192 (11th Cir. 2012).

                                          8
      Case 1:20-cv-05166-TCB Document 23 Filed 05/25/21 Page 9 of 25




visual comparison of the works.’” Id. (quoting Folio Impressions, Inc. v.

Byer Cal. 937 F.2d 759, 766 (2d Cir. 1991)).

     While the Eleventh Circuit has not expressly held the same, it has

confirmed that

     the “substantial-similarity” test is more often correctly
     administered by a judge rather than a jury—even one
     provided proper instruction. The reason for this is plain—the
     ability to separate protectable expression from non-
     protectable expression is, in reality, a question of law or, at
     the very least, a mixed question of law and fact.

Intervest Constr., Inc. v. Canterbury Est. Homes, Inc., 554 F.3d 914, 920

(11th Cir. 2008). And lower courts within this circuit have examined

substantial similarity at the motion-to-dismiss stage, reasoning that to

do so is appropriate because the analysis requires only an examination

of the works in question. See Sieger Suarez Architectural P’ship, Inc. v.

Arquitectonica Int’l Corp., 998 F. Supp. 2d 1340, 1350 (S.D. Fla. 2014);

Marquardt v. King, No. 1:10-cv-3946-JEC, 2011 WL 5042054, at *7–8

(N.D. Ga. Aug. 10, 2011). The Court agrees with this reasoning and

therefore will consider whether the two works are so dissimilar that

dismissal is warranted.



                                    9
      Case 1:20-cv-05166-TCB Document 23 Filed 05/25/21 Page 10 of 25




     B.    Substantial Similarity Test

     “Not all copying constitutes infringement.” Oravec, 527 F.3d at

1224 (citing Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361

(1991)). While “original elements of expression” are protectable,

generalized themes or “ideas are not.” Singleton v. Dean, 611 F. App’x

671, 672 (11th Cir. 2015) (per curiam) (citing 17 U.S.C. § 102(b)). Thus,

while the classic concept of a treasure hunt would not be copyrightable,

if the treasure hunt theme in one work were expressed in a

substantially similar manner as in an earlier work, then a claim for

copyright infringement may lie. See Beal v. Paramount Pictures, 806 F.

Supp. 963, 966 (N.D. Ga. 1992) (explaining that the basic boy-meets-girl

premise would not be protectable but that infringement might occur “if

there were substantial similarity in the expression of th[at] general

theme”).

     Also unprotectable are any scènes à faire, or “stock scenes that

naturally flow from a common theme.” Singleton, 611 F. App’x at 672

(citing Beal, 20 F.3d at 459–60); see also DuBay v. King, 844 F. App’x

257, 265 (11th Cir. 2021) (holding that the “doctrine of ‘scene-a-faire’

                                    10
      Case 1:20-cv-05166-TCB Document 23 Filed 05/25/21 Page 11 of 25




teaches that elements of a work that are ‘indispensable, or at least

standard, in the treatment of a given topic’—like cowboys, bank

robbers, and shootouts in stories of the American West—get no

protection” (quoting Zalewski v. Cicero Builder Dev., Inc., 754 F.3d 95,

102 (2d Cir. 2014))); Walker v. Time Life Films, Inc., 784 F.2d 44, 50 (2d

Cir. 1986) (finding that noncopyrightable material in a fictional police

drama includes “[f]oot chases and the morale problems of policemen, not

to mention the familiar figure of the Irish cop”); Evans v. Wallace Berrie

& Co., 681 F. Supp. 813, 817 (S.D. Fla. 1988) (concluding that in a

fictionalized underwater society, “[s]uch similarities as using a sand

dollar as currency, foods made of seaweed, seahorses for transportation

and plates made of oyster or mother of pearl” are unprotectable

“characterizations that naturally follow from [a] common theme”).

     Once any generalized ideas and scènes à faire are disregarded, the

infringement analysis asks whether the protected expression of ideas in

the two works is substantially similar. See Vallejo v. Narcos Prods.

LLC, 833 F. App’x 250, 257 (11th Cir. 2020) (per curiam) (citing

Cable/Home Commc’n Corp. v. Network Prods., Inc., 902 F.2d 829, 843

                                    11
      Case 1:20-cv-05166-TCB Document 23 Filed 05/25/21 Page 12 of 25




(11th Cir. 1990)). To determine whether one form of expression is

substantially similar to another, the Eleventh Circuit has advised

courts to consider such categories as “plot, characterization, mood, pace,

and settings.” Marquardt, 2011 WL 5042054, at *3 (quoting Beal, 806 F.

Supp. 963 at 967–69).

     C.    Application of Test

     Wooten identifies forty-six alleged similarities between the two

works. The Court has examined all of the purported similarities,

including the plot devices in conjunction with one another. Because it

would be “neither useful nor judicious to detail each and every one,”

Beal, 20 F.3d at 460, the Court will instead analyze in detail the most

significant of the claimed similarities.

     As a preliminary matter, many of Wooten’s purported similarities

either do not exist or are “random similarities” that “could be found in

very dissimilar works.” Beal, 20 F.3d at 460 (quoting Beal, 806 F. Supp.

at 967 n.2). For instance, he argues that “both Works clearly sought to

invoke an avian theme at the mausoleum.” [19] at 14. He points out

that in his novel, Nathan and Ben find a clue hidden in the wing of a

                                    12
      Case 1:20-cv-05166-TCB Document 23 Filed 05/25/21 Page 13 of 25




bird statue at a mausoleum. He argues that this plot device is

substantially similar to the protagonists’ discovery in Outer Banks of a

clue labeled “For Bird.” But the bird reference in Outer Banks is merely

a callback to the nickname John B’s father gave him as a child. The fact

that the word “bird” is present in both narratives is entirely innocuous

and of no significance in an infringement analysis.

     Wooten also highlights the repetition of certain words in both

works. In the novel, for instance, Otto incredulously asks whether that

two men following his boat were “some kind of threat to national

security.” K.W. Wooten, Pennywise: The Hunt for Blackbeard’s

Treasure! 19 (2016). In the series, John B jokes to his girlfriend that

“it’s a matter of national security” when trying to deflect her question

about his whereabouts. These phrases arise in entirely unrelated

contexts and likewise do not give rise to a copyright infringement claim.

     And finally, Wooten alleges that in both works the “protagonists

visit an old wooden church, twice” and “discover[] a small, wooden door

leading to the dark basement.” [1-3] at 4. But in the series, the

protagonists’ church visits are unrelated to their discovery of a

                                    13
      Case 1:20-cv-05166-TCB Document 23 Filed 05/25/21 Page 14 of 25




basement door. Indeed, as Wooten acknowledges, the discovery of a

basement door in the series occurs in “an old Victorian home instead of

a church.” [19] at 15. Wooten’s allegation that similar events occur in

the two works is plainly erroneous and does not entitle him to copyright

protection.

     Separately, many of Wooten’s purported similarities are

unprotectable scènes à faire. For instance, he highlights that both

works involve chases through mausoleums or graveyards, the retrieval

of treasure from a deep shaft, and the discovery of clues in old portraits.

But each of these events “naturally arise[s] from the generalized theme

of” a treasure hunt. Beal, 806 F. Supp. at 967. They are classic scènes à

faire and therefore are not copyrightable.

     Having disregarded any unprotectable elements, the Court now

considers whether the protected elements of the two works are

substantially similar. As noted above, an examination of the works’

plot, characterization, mood, pace, and setting guides this analysis. The

Court will consider each in turn.




                                    14
      Case 1:20-cv-05166-TCB Document 23 Filed 05/25/21 Page 15 of 25




           1.    Plot

     The plots of the novel and the film differ significantly. To be sure,

both works involve shipwrecks and treasure hunts. But to analyze their

plots at such a high level of abstraction would render every work

involving a hunt for buried treasure susceptible to copyright

infringement. In the novel, the protagonists search for Blackbeard’s

chest because it contains the Holy Grail. The goal of their Grail quest—

which involves interpreting clues hidden in Biblical verse—is not to

obtain wealth, but to safeguard a sacred relic.

     The plot of Defendants’ work bears no resemblance to this

religious narrative. In Outer Banks, four close-knit teenagers drink,

cause trouble, and run from authorities in their seaside town. Much of

the plotline is devoted to the four protagonists’ troubled parental

relationships; John B’s desire to find his missing father, for instance, is

what initially compels them to follow a series of clues about a

shipwreck. Once they embark upon their treasure hunt, they become

hyper-focused on finding the gold to enrich themselves and escape their




                                    15
         Case 1:20-cv-05166-TCB Document 23 Filed 05/25/21 Page 16 of 25




lives of poverty. The plots of the two works are therefore highly

dissimilar.

     Moreover, numerous subplots are littered throughout Outer

Banks. John B falls in love with Ward’s daughter; Pope falls in love

with Kiara; J.J. is abused by his drunken father; and Ward’s son

descends into drug addiction. The novel lacks any clear subplots.

              2.    Characterization

     The protagonists in the two works also share few similarities,

even when painted with the broadest brush. The novel is centered

around a triumvirate comprised of middle-school-age twins Nathan and

Ben and their uncle Otto, a former academic turned notable treasure

hunter. The twins are characterized by their naiveté and deference to

authority—they plead with their parents to permit them to spend time

with Otto and later plead with Otto to let them help find Blackbeard’s

chest.

     The four teenagers in Outer Banks, on the other hand, are

notorious for their independence and for causing trouble. The series

opens with their escape from police after trespassing on private

                                       16
      Case 1:20-cv-05166-TCB Document 23 Filed 05/25/21 Page 17 of 25




property while drinking beer, and subsequent episodes depict them in

fistfights and evading law enforcement. A central tenet of these

characters is their rebellion from authority. These are crucial

dissimilarities between the two works.

     Wooten also asserts that the works’ primary antagonists are

substantially similar. While it is true that both demonstrate a

willingness to commit murder to achieve their desired goals, the

similarities stop there. Darwin, the novel’s primary antagonist, is

motivated by his desire to dispel the notion of divine creation and orders

others to commit murder on his behalf. There is little development of

his character in the novel—he appears only as an anonymous

figurehead intent upon achieving his aim. On the other hand, Ward is

the father of John B’s girlfriend and his employer. His character is well-

developed and complex—he is shown caring deeply for his children, for

instance, but is also depicted killing John B’s father out of greed.

     A comparison of the works’ ancillary antagonists fares no better.

In the novel, Darwin operatives feign assistance to the twins and Otto

before betraying them to Darwin. Wooten argues their actions are

                                    17
      Case 1:20-cv-05166-TCB Document 23 Filed 05/25/21 Page 18 of 25




substantially similar to those of Sheriff Peterkin in Outer Banks. But

the characterization of Peterkin is quite different. While she does

attempt to detain John B, she feels compelled to do so because he is

without a parental guardian. She does not act out of her own self-

interest and indeed, ultimately helps investigate the murder of John B’s

father before she is killed in the line of duty by Ward’s drug-crazed son.

     In sum, the characterization in the novel is in stark contrast to

that of the series. The Outer Banks characters are complex, with

narratives that cause the viewer to at times sympathize with even the

most nefarious individuals. In the novel, on the other hand, the naïve

Pennywise twins and their uncle serve as prototypical hero figures

while Darwin acts as a classic villain.

           3.    Setting

     The Court recognizes that both works are principally set on the

shores of North Carolina. But that broad similarity is not subject to

copyright protection, see Herzog v. Castle Rock Entertainment, 193 F.3d

1241, 1257 (11th Cir. 1999), and the details within the two settings vary

widely. For instance, the twins in Pennywise live in Beaufort and travel

                                    18
      Case 1:20-cv-05166-TCB Document 23 Filed 05/25/21 Page 19 of 25




to various neighboring towns. The treasure is located offshore on a

different island. And the setting does not function as a plot device—it

reflects Blackbeard lore about his final resting place, but the location

itself does not further the storyline.

     By contrast, the Outer Banks series is principally driven by class

conflict in the community, which is divided by neighborhood between

the wealthy Kooks and the impoverished Pogues. The protagonists are

defined by their identities as Pogues and are driven to find the treasure

so that they might transform themselves into Kooks.

     To further the series’ focus on social divisions, the Outer Banks

setting depicts—in considerable detail—the elaborate home of John B’s

Kook girlfriend, the protagonists’ run-down residences, and Kiara’s

family restaurant (which serves as a conduit between the two worlds).

Thus, it functions not only as an intricate backdrop for the storyline but

also as a plot device that furthers the class-conflict narrative.

           4.    Mood and Pace

     The works also vary greatly in their mood and pace. The plot of

the novel is fast-paced, covering the twins’ journey with Otto to find

                                     19
      Case 1:20-cv-05166-TCB Document 23 Filed 05/25/21 Page 20 of 25




Blackbeard’s chest and travel to Europe to save their parents in just one

week. And its language is succinct—in just ten pages, the twins and

Otto discover Blackbeard’s grave and learn that his chest contains the

Holy Grail.

     Outer Banks, on the other hand, takes place over the course of a

summer. Its pace develops more slowly. For instance, the murder of

Sheriff Peterkin by Ward’s son occurs only after significant character

development centered around the son’s drug addiction. And the final

episode of the series is devoted solely to John B’s escape from the island

after being framed for Peterkin’s murder. Contrast his lengthy escape to

the single paragraph of the novel devoted to the twins’ parents’ escape

from Darwin and the variation in the two works is clear.

     The mood of the series is also demonstrably darker than that of

the novel. In Outer Banks, the characters use drugs, drink alcohol while

underage, and flirt with teenage promiscuity. Further darkening the

series’ mood are graphic depictions of violence and domestic abuse. The

novel hints at moments of tension and violence but does not describe

them in any detail. Its overall tone is far less intense.

                                     20
      Case 1:20-cv-05166-TCB Document 23 Filed 05/25/21 Page 21 of 25




     D.    Combined Similarities

     As a final matter, Wooten argues that even if certain elements of

the works are unprotectable standing alone, the combination of

elements in his novel constitutes a protectable expression. See [19] at 10

(“Although the idea of treasure hunting in an adventure novel is not

copyrightable, Wooten’s expression [of those ideas] . . . is

copyrightable.”).

     In some circuits, the combination of otherwise unprotectable

elements may itself be copyrightable if the sequence of events is

substantially similar in the two works. See Skidmore as Tr. for Randy

Craig Wolfe Tr. v. Led Zeppelin, 952 F.3d 1051, 1074 (9th Cir. 2020);

Salinger v. Random House, Inc., 811 F.2d 90, 98 (2d Cir. 1987).

However, the Eleventh Circuit has not adopted such an approach. See

Latele Television, C.A. v. Telemundo Commc’ns Grp., No. 12-22539-CIV,

2015 WL 427817, at *7 (S.D. Fla. Feb. 2, 2015).

     Even if it had, the unprotectable elements in Wooten’s novel are

not so original that a combination of them would constitute an original

work of authorship. See Skidmore, 952 F.3d at 1074 (extending

                                     21
      Case 1:20-cv-05166-TCB Document 23 Filed 05/25/21 Page 22 of 25




copyright protection to only those combinations of unprotectable

elements that are “numerous enough and their selection and

arrangement original enough that their combination constitutes an

original work of authorship” (quoting Satava v. Lowry, 323 F.3d 805,

811 (9th Cir. 2003))). Numerous works have depicted the Blackbeard

fable. See Pirates of the Caribbean: On Stranger Tides (Walt Disney

Pictures 2011); Secrets of the Dead: Blackbeard’s Lost Ship (Public

Broadcasting Service 2009); and Tim Powers, On Stranger Tides 1

(1987). Even more have reimagined the quest for the Holy Grail. See

Dan Brown, The Da Vinci Code (2003); Indiana Jones and the Last

Crusade (Paramount Pictures 1989); Monty Python and the Holy Grail

(Python (Monty) Pictures Limited 1975); T.S. Eliot, The Waste Land

(1922); and Chrétien de Troyes, Le Conte du Graal (1180). The

combination of Blackbeard lore with the legend of the Holy Grail—

accompanied by traditional plot devices for these themes—is not so

original that the arrangement is protected by copyright law from

another treasure-hunting narrative with a select few similar scenes

that appear in countless works. See Herzog, 193 F.3d at 1248 (internal

                                    22
      Case 1:20-cv-05166-TCB Document 23 Filed 05/25/21 Page 23 of 25




citations omitted) (“Incidents, characters, or settings that are

indispensable or standard in the treatment of a given topic are not

copyrightable.”).

     Based on the foregoing, no reasonable lay observer would

recognize Outer Banks as being derivative of Wooten’s novel.

Accordingly, count I for copyright infringement is due to be dismissed.

     E.    Derivative Claims

     In briefing, Wooten abandons counts II and III for attorney’s fees

and punitive damages under Georgia law. Instead, he seeks leave to

amend his complaint to assert a claim for punitive damages under the

Copyright Act.

     A plaintiff seeking damages for copyright infringement can elect

to pursue either actual damages plus profits or statutory damages. 17

U.S.C. § 504(a). Generally, courts have as a result found it

inappropriate to award punitive damages. See On Davis v. Gap, Inc.,

246 F.3d 152, 172 (2d Cir. 2001) (reasoning that “[t]he purpose of

punitive damages—to punish and prevent malicious conduct—is

generally achieved under the Copyright Act through the provisions of 17

                                    23
      Case 1:20-cv-05166-TCB Document 23 Filed 05/25/21 Page 24 of 25




U.S.C. § 504(c)(2), which allow increases to an award of statutory

damages in cases of willful infringement”). While at least one district

court in New York has found differently, see TVT Records v. Island Def

Jam Music Group, 262 F. Supp. 2d 185, 188 (S.D.N.Y. 2003), “prevailing

case law is clear that punitive damages are not available” under the

Copyright Act. Calio v. Sofa Express, Inc., 368 F. Supp. 2d 1290, 1291

(M.D. Fla. 2004) (citing On Davis, 246 F.3d at 172, and Budget Cinema,

Inc. v. Watertower Assocs., 81 F.3d 729, 733 (7th Cir. 1996)); see also

White v. Alcon Film Fund, LLC, No. 1:13-cv-1163-TCB, 2013 WL

12067479, at *7 (N.D. Ga. Aug. 13, 2013) (finding that “[i]rrespective of

whether a plaintiff is seeking actual or statutory damages, punitive

damages are not available under the Copyright Act” (quoting Granger v.

Gill Abstract Corp., 566 F. Supp. 2d 323, 330 (S.D.N.Y. 2008)));

Dombrowsky v. Hill, No. 1:11-cv-3048-MHS, 2013 WL 12100113, at *12

n.8 (N.D. Ga. July 23, 2013).

      Accordingly, Wooten’s request for leave to amend his damages

claim is futile.




                                    24
      Case 1:20-cv-05166-TCB Document 23 Filed 05/25/21 Page 25 of 25




IV.   Conclusion

      As the Eleventh Circuit has aptly put it, “[i]f the similarities in

general ideas and scenes a faire serve to show anything at all, perhaps

it is only that ‘in Hollywood, as in [life] generally, there is only rarely

anything new under the sun.’” Beal, 20 F.3d at 464 (quoting Berkic v.

Crichton, 761 F.2d 1289, 1294 (9th Cir. 1985) (alteration in original),

and citing Ecclesiastes 1:9 (“[T]here is no new thing under the sun.”)).

      Having found that the two works here are not substantially

similar as a matter of law, Defendants’ motion [7] to dismiss is granted

with prejudice.3 The Clerk is directed to close this case.

      IT IS SO ORDERED this 25th day of May, 2021.



                                     ____________________________________
                                     Timothy C. Batten, Sr.
                                     Chief United States District Judge




      3 The Court grants the motion with prejudice because Wooten does not seek
leave to amend his substantive claim and because a thorough examination of the
works shows that no amount of repleading could alter the outcome here.

                                       25
